Citation Nr: 9931916	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-10 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to June 
1958.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of an April 1998 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veteran Affairs (VA), in which the RO found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for COPD.  After reviewing the claims 
folder, the Board finds that the veteran's claim raises three 
distinct claims that need to be adjudicated:  1.) new and 
material evidence for service connection for COPD; 
2.) service connection for asbestosis; and 3.) service 
connection COPD as secondary to  tobacco use.  

The veteran's claim in January 1996 claimed entitlement to 
service connection for COPD with asthmatic bronchitis, and 
referred to both smoking and asbestos exposure.  The RO 
informed the veteran in February 1996 that there would be a 
delay in the adjudication of his claim based on smoking.  In 
June 1996, the RO denied service connection for COPD due to 
asbestos exposure.  The veteran did not appeal this decision, 
as discussed below.

In April 1997, the veteran filed a claim for service 
connection for asbestosis.  The record before the RO in 1996 
did not contain a diagnosis of asbestosis.  Under Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996), a newly diagnosed 
disorder, whether or not medically related to a previously 
diagnosed disorder, can not be the same claim when it has not 
previously been considered.  In addition, the RO began to 
develop the smoking-related claim in 1997.  These two issues 
were not previously denied in the June 1996 rating decision.

As this decision sets forth, further action is needed to 
adjudicate the asbestosis and COPD-tobacco claims.       



FINDINGS OF FACT

1.  In a June 1996 rating decision, the RO denied service 
connection for COPD; the veteran was notified of that 
decision and did not appeal within one year of notification.

2.  The evidence received subsequent to June 1996 regarding a 
claim for service connection for COPD, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The record contains an April 1997 report from Allan F. 
Seibert, M.D., that includes a current diagnosis of pulmonary 
parenchymal asbestosis.  

4.  The record contains statements by the veteran that he was 
exposed to asbestos in steam pipes aboard ship while serving 
in the Navy.

5.  The record contains competent medical evidence of a nexus 
between the veteran's inservice exposure to asbestosis and a 
current diagnosis of asbestosis in the April 1997 report from 
Allan F. Seibert, M.D..


CONCLUSIONS OF LAW

1.  The June 1996 RO decision denying service connection for 
COPD is final.  38 U.S.C.A. § 7104(b) (West 1991).

2.  The evidence received subsequent to the RO's June 1996 
decision is not new and material, and does not serve to 
reopen the veteran's claim for service connection for COPD.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The claim of entitlement to service connection for 
asbestosis is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence for COPD

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1999).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

In a June 1996 rating decision, the RO denied service 
connection for COPD.  The veteran was notified of that 
decision, and did not appeal within one year of that 
notification.  Accordingly, the June 1996 decision by the RO 
is final.  38 C.F.R. § 3.104 (1999).  The question presently 
before the Board is limited to whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim.  To reopen a finally denied claim, a veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108, 
7104 (West 1991); 38 C.F.R. § 3.104 (1999).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

In this case, as previously discussed, the RO denied service 
connection for COPD in a June 1996 rating decision.  In this 
decision, the RO found that the veteran's COPD did not begin 
during military service, nor was it aggravated by such 
service.  The evidence received since the June 1996 rating 
decision regarding service connection for COPD includes a 
March 1993 letter from H. Morgan Ashurst, M.D. with 
associated December 1992 Mobile Infirmary discharge summary 
and pulmonary function studies, an April 1997 report from 
Allan F. Seibert, M.D., an October 1997 VA examination 
report, inpatient treatment records from Providence Hospital 
from January 1999, as well as statements from the veteran to 
VA regarding his COPD condition.  The Board finds that while 
this evidence may be considered new, none of it is material 
to the veteran's claim in that it does not provide evidence 
of a nexus between current COPD and disease or injury during 
the veteran's service.  The Board also notes that the 
veteran's claims file includes additional medical evidence 
submitted since June 1996 that was not listed above.  The 
Board finds that this evidence pertains to the veteran's 
other disability claims and is not related to his direct 
service connection for COPD claim.      
            
The Board first considers the evidence from the March 1993 
letter of Dr. Ashurst, along with the December 1992 Mobile 
Infirmary discharge summary and pulmonary function studies.  
The Board finds that this evidence is new in that it has not 
previously been considered by the Board.  However, this 
evidence is not material to the veteran's claim.  The 
evidence reveals that that the veteran is completely disabled 
from severe COPD with bullous emphysema and severe 
restriction of ventilatory capacity, and that he was also 
treated for asthmatic bronchitis.  However, this new evidence 
does not provide any evidence that the veteran's COPD 
condition was incurred or aggravated by active service, as 
opposed to many years after service.  Without competent 
medical evidence connecting this COPD condition to service, 
these records are not material to the veteran's claim.  See 
38 C.F.R. § 3.156(a) (1999); see also Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) 
(table).  Therefore, this evidence is not material to the 
veteran's claim.              
    
The April 1997 report from Dr. Seibert is also new but not 
material to the veteran's claim.  This report provides 
further evidence in support of the veteran's existing COPD 
disability.  The records describe a complete pulmonary 
examination, with a diagnosis of COPD, predominant chronic 
bronchitis.  However, none of this evidence suggests that the 
veteran's COPD disability is related in any way to his 
military service.  Thus, this evidence is not material to the 
veteran's case.

The October 1997 VA examination report reflects the veteran's 
history of emphysema, as well as complaints of shortness of 
breath, cough and congestion.  X-ray evidence reveals COPD, 
but the records do not lend any support for an origin of 
disability in service.  As this evidence also fails to 
produce any connection between the veteran's current COPD and 
his military service, it must be considered not material to 
his claim.    

Finally, the Board considers the statements that the veteran 
has submitted to VA in support of his assertions that his 
respiratory disability is related to service.  The veteran 
explained during his December 1998 personal hearing at the RO 
that he has COPD, and that has had problems with his lungs 
since approximately 1975-1980.  He also discussed his 
exposure to asbestos in the Navy.  In his May 21, 1997 
statement to VA, and June 1998 VA Form 9, he reiterates that 
his COPD was related to his service in the Navy.  The Board 
also notes, however, that the record does not contain any 
nexus evidence, provided by a competent medical authority, 
connecting an inservice pulmonary condition and his current 
COPD.  See Caluza, supra.  The Board has only the veteran's 
assertions that his COPD originated during his active 
military service.  The record does not show that the veteran 
is a medical professional or has the training and expertise 
to be qualified to provide opinions on clinical findings. 
Consequently, his statements do not constitute competent 
medical evidence of causation.  Such a claim must be based on 
a diagnosis by a qualified physician and supported by a 
physical examination.  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  As the evidence fails to provide the critical 
causal nexus, from competent medical authority, between the 
veteran's current COPD and disease or injury during his 
active service, the evidence is deemed to be not material to 
the veteran's claim.           

As none of the evidence added to the record since the RO's 
June 1996 rating decision, either by itself or in the context 
of all the evidence, both old and new, provides evidence of a 
nexus between any disease or injury during service and a 
current COPD disability, the Board concludes the additional 
evidence does not constitute new and material evidence 
sufficient to reopen the claim for service connection for 
COPD.  Therefore, the June 1996 decision remains final, and 
the claim is not reopened.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim for benefits.  Graves v. Brown, 8 Vet. App. 522, 
525 (1995).  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Here, the RO fulfilled this obligation in its rating 
decisions and the statement of the case, which explained that 
new and material evidence was needed to reopen the claim, and 
indicated what would constitute such evidence.  Furthermore, 
by this decision, the Board informs the veteran of the type 
of new and material evidence needed to reopen his claim.

	II.  Service connection for asbestosis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

As for evidence of a current asbestosis disability, the April 
1997 report from Dr. Seibert includes a diagnosis of 
pulmonary parenchymal asbestosis.  The veteran's statements 
that describe his exposure to asbestos in steam pipes aboard 
ship while serving in the Navy during the 1950's satisfy the 
requirement of evidence of an inservice incurrence of a 
disease or injury.  Furthermore, Dr. Seibert's April 1997 
examination report describes how the veteran was heavily 
exposed to asbestos insulation during his naval service.  
While Dr. Seibert does not directly state that the veteran's 
asbestosis is related to service, his only reference to 
asbestos exposure relates to the veteran's Navy service.  
Thus, his statement at least implies that it was the 
described in-service asbestos exposure that caused the 
current asbestosis.  Consequently, the Board finds that this 
is sufficient nexus evidence to establish a well-grounded 
claim.  See Caluza, supra.     


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for COPD.  To this extent, the 
appeal is denied.

The claim of entitlement to service connection for asbestosis 
is well grounded.  To this extent only, the appeal on the 
asbestosis claim is granted.


REMAND

As referenced in the introduction, the veteran's initial 
claim, received in January 1996 and adjudicated as a claim 
for service connection for COPD due to asbestos, actually 
raises three distinct service connection claims.  The veteran 
requested service connection for COPD with bullous changes 
and asthmatic bronchitis.  He also stated that he was exposed 
to asbestos in the Navy, and that he started smoking and 
became a heavy smoker while in the Navy.  In its June 1996 
rating decision, the RO characterized the issue as service 
connection for residuals of exposure to asbestos, discussed 
COPD and asbestos exposure in its reasons and bases, and then 
described the disability as COPD due to asbestos.  Thus, 
instead of addressing COPD and exposure to asbestos as 
separate claims, the RO has combined the two without a 
medical basis to do so.  As previously discussed, the Board 
has found that the evidence shows a well grounded claim for 
asbestosis.  Because the claim of entitlement to service 
connection for asbestosis is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).
  
Furthermore, the RO adjudicated a new and material evidence 
decision in April 1998 which referenced tobacco use, yet had 
not previously addressed the veteran's service connection 
claim for residuals of tobacco use in any rating decision.  
Thus, the veteran was denied the opportunity for an initial 
review of his claim by the RO for service connection for 
tobacco use.     

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1.  The RO should adjudicate an initial 
rating decision on the veteran's claim 
for service connection for COPD as due to 
tobacco use.

2.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
accorded him treatment for asbestosis.  

3.  Upon receipt of such information, 
and, if necessary, duly executed 
authorization for the release of private 
medical information, the RO should 
request that all health care providers 
identified by the veteran furnish legible 
copies of all medical records compiled in 
conjunction with treatment accorded him 
for asbestosis.

4.  The RO should afford the veteran the 
opportunity for a VA examination to 
determine whether he has asbestosis and, 
if so, whether it is related to asbestos 
exposure during his military service.  
The examination report should include all 
necessary tests.  The claims folder must 
be made available to the examiner prior 
to the examination.

5.  The RO should adjudicate an initial 
rating decision on the veteran's claim 
for service connection for asbestosis.  

6.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative should be furnished 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto. The case should thereafter be 
returned to the Board for further 
consideration, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to develop additional 
evidence.  No inferences are to be drawn therefrom.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1999); see Wood v. Derwinski, 1 Vet.App. 191, 193 (1991).   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals







